Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Response to Arguments
In view of IDS filed on April 27, 2021, Examiner withdraw the Notice of Allowance and reopen prosecution.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2005-300259 A to Nagata et al., hereinafter, “Nagata” in view of US 2015/0009292 A1 to Fukata et al., hereinafter, “Fukata” and US 2018/0165828 A1 to Sasatani et al., hereinafter, “Sasatani”.
Claim 1. A monitoring device comprising: a processor; and a memory storing instructions, upon executed by processor, causing the processor to perform a process of: obtaining pieces of distance data representing distances to a plurality of physical objects present in a monitoring region, from measurement results obtained by a three-dimensional laser scanner, and using the distance data as current distance data, the three-dimensional laser scanner measuring the monitoring region; Nagata [0007] teaches a moving object detection device of the present invention includes a laser radar (10) that scans a detection region including at least a predetermined region (SR), distance information measured by the laser radar, and the laser. Background distance map generation means (21) for generating a background distance map indicating the background distance of the entire detection area from information indicating the scanning position of the radar, distance information measured by scanning of the laser radar, and the background distance
Nagata [0017] teaches a laser radar image for three-dimensionally specifying the reflection point of the pulse laser beam on the above-described monitoring region SR is created on 22. 
Nagata [0022] teaches a moving object detection method using the moving object detection apparatus having the above configuration will be described. In the present embodiment, in order to detect a moving object in the detection region, a process of creating a background distance map is performed when there is no moving object in the detection region including the monitoring region SR in advance.
obtaining past distance data from the measurement results, and converting the past distance data into comparison distance data; Nagata [0007] teaches according to the present invention, when there is no moving object in the detection area including the predetermined area, a background distance map indicating the background distance of the entire detection area is generated in advance based on the measurement result of the laser radar. Comparison with distance information measured by the radar is performed to detect a moving object in a predetermined region.
Nagata [0013] teaches by the above operation, the three-dimensional laser scanner 10 obtains three-dimensional information of X, Y and Z shown below ​X-ray; Horizontal Coordinates (six points in the example of FIG. 2) ​Y-axis; Vertical Coordinates (two points in the example of FIG. 2) ​Z-axis, depth information in the Z-axis direction (hereinafter referred to as Z-axis information)) Since z-axis information is included in the three-dimensional information, the difference can be obtained by using the amount of movement in the z-axis direction even when the object is moved in the z-axis direction (straight ahead of the three-dimensional laser scanner 10) on the three-dimensional coordinate. 
Nagata [0016] teaches …the distance information conversion unit 21c converts the light reception timing (time) measured by the reflected light measurement unit 21b into a distance. The distance here is a distance from the laser radar 10 to each reflection point in the detection region. 
Nagata [0017] teaches the background distance map is a map showing distance information from the laser radar 10 to each reflection point in the detection region, and is a distance obtained through measurement of the light reception timing in the reflected light measurement unit 21b and conversion processing in the distance information conversion unit 21c.
Nagata [0024] teaches when the scanning is started, the reflected light measuring unit 21b receives the synchronization signal output from the laser pulse scanning unit 21a and measures the light reception timing of the reflected light by the object of the pulse laser beam. Next, the distance information conversion unit 21c converts the light reception timing (time) measured by the reflected light measurement unit 21b into a distance.
calculating difference values between the current distance data and the comparison distance data, Nagata [0008] teaches since the moving object is detected from the difference between the distance when there is no moving object (background distance) and the distance when there is a moving object in front of the background
Nagata [0014] teaches the current data calculation unit 20 acquires distance data input from the three-dimensional laser scanner 10, and stores the current distance data of the monitoring area as current data in the current data storage unit 21. The current data calculation unit 20 often accumulates the inputted distance data itself in the current data storage unit 21. The comparison data calculation unit 30 acquires distance data input from the three-dimensional laser scanner 10, converts the distance data into comparison data, and accumulates it in the comparison data storage unit 31 ​The conversion processing to the comparison data is a comparison data by obtaining the average distance data from the distance data for the past 50 frames by going back from the inputted distance data, or obtaining the distance data of the frame immediately before the inputted distance data to obtain comparison data 
Nagata [0026] teaches when the process returns to step S11, it is determined again whether or not the creation of the background distance map is completed. When the determination result is “NO”, measurement data at the next detection point is acquired (step S12), and it is determined whether or not the distance indicated by the measurement data is longer than the background distance at the next detection point. (Step S13) When it is determined that the length is long (when the determination result is “YES”), the background distance at the detected point is updated (Step S14).
and extracting changed regions whose difference values are greater than or equal to a threshold; Nagata [0019] teaches returning to FIG. 1, the moving object detection unit 23 extracts the difference between the distance information at each detection point obtained by using the laser radar 10 described above and the content of the background distance map stored in the background distance map memory 22. Extraction data is generated to detect a moving object in the detection area. Here, if there is no moving object in the detection area, the distance from the laser radar 10 to each reflection point at each detection point is equal to the background distance map. On the other hand, if there is a moving object in the detection area, the distance from the laser radar 10 to the moving object is shorter than the distance (background distance) when there is no moving object. In this embodiment, this principle is used to detect that a moving object is present at a detection point at which the background distance is shortened. 
and identifying the plurality of physical objects present in the monitoring region, on a basis of the frontal viewpoint image and the image created by the process. Nagata [0007] teaches the moving object is detected by comparing the distance information measured at a certain detection point with the background distance of the background distance map at the detection point and its surroundings.
Nagata [0010] teaches FIG. 2 is a diagram illustrating an example of a mounting state of the laser radar 10. In the example shown in FIG. 2, the laser radar 10 is arranged so as to look down on the road surface R passing between the building BL1 and the building BL2. In the present embodiment, it is assumed that the monitoring area SR is on the road surface R between the building BL1 and the building BL2. The laser radar 10 scans the monitoring region SR and a region (detection region) including a part of the buildings B1 and B2. 
Fukata [0059] teaches when the captured image is converted in viewpoint to create a bird's-eye view image, and furthermore detects a three-dimensional object based on the difference waveform DW.sub.t when the extent of distribution of pixels (the count number of difference pixels DP in the difference waveform DW.sub.t) in the direction in which the three-dimensional object collapses is at a threshold value .alpha. or greater.
creating an image obtained by transforming a frontal viewpoint image such that a viewpoint of the three-dimensional laser scanner is moved from frontal to above or below, the frontal viewpoint age being based on the current distance data and the changed regions extracted by the process; Fukata [0059] teaches thus, the difference waveform DW.sub.t is a mode of distributed information of pixels that indicate a predetermined difference in luminance, and the "distributed information of pixels" in the present embodiment can be positioned with information indicating the state of distribution of "pixels having a difference in luminance that is equal to or greater than a predetermined threshold value" detected along the direction which the three-dimensional object collapses when the captured image is converted in viewpoint to create a bird's-eye view image. In other words, the three-dimensional object detection unit 33 detects, on the bird's-eye view image obtained by the viewpoint conversion unit 31, distributed information of pixels in which the luminance difference is a predetermined threshold value th or greater as the difference waveform DW.sub.t in the direction which the three-dimensional object collapses when the captured image is converted in viewpoint to create a bird's-eye view image…
Fukata [Abstract] teaches a three-dimensional object detection device includes an image capturing unit, an image conversion unit, a three-dimensional object detection unit and a light source detection unit. The image conversion unit converts a viewpoint of the images obtained by the image capturing unit to create bird's-eye view images.
Fukata [0043] teaches captured image data of the predetermined area obtained by capturing carried out by the camera 10 is inputted to the viewpoint conversion unit 31, and the captured image data thus inputted is converted to bird’s-eye view image data, which is a bird’s-eye view state. A bird’s-eye view state is a state of viewing from a viewpoint of an imaginary camera that is looking down from above, e.g., vertically downward. Viewpoint conversion can be carried out in the manner described in, e.g., Japanese Laid-Open Patent Application No. 2008-219063. The reason that captured image data is converted to bird’s-eye view image data is based on the principle that perpendicular edges unique to a three-dimensional object are converted to a straight-line group that passes through a specific fixed point by viewpoint conversion to bird’s eye view image data, and utilizing this principle allows a planar object and a three-dimensional object to be differentiated.
Fukata [0045] teaches it is assumed that the host vehicle V1 has moved a distance d in a single moment. The phrase "at a single moment prior" may be a moment in the past by a time set in advance (e.g., a single control cycle) from the current moment, or may be a moment in the past by an arbitrary time.
Fukata [0047] teaches the alignment unit 32 aligns the bird's-eye view images PB.sub.t and PB.sub.t-1, such as those described above, in terms of data. When this is carried out, the alignment unit 32 offsets the bird's-eye view image PB.sub.t-1 at a single moment prior, and matches the position with the bird's-eye view image PB.sub.t at the current moment. The left-side image and the center image in part (b) of FIG. 4 illustrate the offset state by a movement distance d'. The offset amount d' is the amount of movement in the bird's-eye view image data that corresponds to the actual movement distance d of the host vehicle V1 illustrated in part (a) of FIG. 4, and is decided based on a signal from the speed sensor 20 and the time from a single moment prior to the current moment
Sasatani, in the field of object detection, teaches so that the difference in distance between the plurality of physical objects is represented in the transformed frontal viewpoint image; Sasatani [0033] teaches the distance calculation unit 4 calculates a distance in a real space to an object viewed from the camera 2, with respect to each pixel in the captured image. For example, the distance calculation unit 4 calculates a distance from the camera 2 o an object in the captured image, based on the captured images of the two cameras 2 output from the image acquisition unit 3 and camera parameters previously estimated by a known calibration technology in each camera 2. As a method of calculating the distance, for example, a general method called stereo matching for calculating parallax by using a basic matrix obtained from camera parameters is used. Then, the distance calculation unit 4 outputs a parallax image obtained by including distances, which are calculated for each object, to the objects viewed from the cameras 2 in captured images respectively acquired from the two cameras 2 as distance information, to the three-dimensional recognition unit 6 and the recognition reliability calculation unit 7. The parallax image is also used as an example of information obtained by measuring an object by the camera 2
Sasatani [0147] teaches the distance image recognition unit 16 (an example of a recognition unit) recognizes an object, based on the distance information included in the distance image. At this time, the distance image recognition unit 16 recognizes the object by a measurement range division method and recognition reliability matrix data which correspond to the distance measurement device 13, and outputs recognition results to the recognition result combining unit 8. The measurement range division method and the recognition reliability matrix data which correspond to the distance measurement device 13 are read from the database 9 by the distance image recognition unit 16. Then, the distance image recognition unit 16 calculates a matching degree between an object in an overhead view image obtained by converting a viewpoint of the distance image and a template read from the database 9. 
Hence the prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference. Thus, it would have been obvious to one of ordinary skill in the art to modify creating an image obtained by transforming a frontal viewpoint image such that a viewpoint of the three-dimensional laser scanner is moved by Nagata and Fukata with Sasatani’s teaching of the difference in distance between the plurality of physical objects is represented in the transformed frontal viewpoint image. One would have been motivated to perform this combination due to the fact that it allows one to accurately detect objects in image data (Fukata, [0007] and Sasatani [0002-0007]). In combination, Nagata is not altered in that Nagata continues to monitor regions with the three-dimensional laser scanner. Fukata's teachings perform the same as they do separately of creating an image obtained by transforming a frontal viewpoint image. Sasatani continues to teach difference in distance between objects.
Therefore one of ordinary skill in the art, such as an individual working in the field of detecting objects in image data could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately. It is for at least the aforementioned reasons that the Examiner has reached a conclusion of obviousness with respect to claim 1.
Claim 2. Fukata further teaches wherein the image obtained by transforming the frontal viewpoint image such that the viewpoint of the three-dimensional laser scanner is moved is a directly-above viewpoint, including moved from frontal to right-above viewpoint Fukata [0115] teaches Returning to FIG. 19, the viewpoint conversion unit 31 accepts input of captured image data of a predetermined area captured by the camera 10. The viewpoint conversion unit 31 converts the viewpoint of the inputted captured image data into bird's-eye view image data, which is a bird's-eye view state. A bird's-eye view state is a state of viewing from the viewpoint of an imaginary camera that is looking down from above, e.g., vertically downward (or slightly inclined downward).
Fukata [0047] teaches the alignment unit 32 aligns the bird's-eye view images PB.sub.t and PB.sub.t-1, such as those described above, in terms of data. When this is carried out, the alignment unit 32 offsets the bird's-eye view image PB.sub.t-1 at a single moment prior, and matches the position with the bird's-eye view image PB.sub.t at the current moment. The left-side image and the center image in part (b) of FIG. 4 illustrate the offset state by a movement distance d'. The offset amount d' is the amount of movement in the bird's-eye view image data that corresponds to the actual movement distance d of the host vehicle V1 illustrated in part (a) of FIG. 4, and is decided based on a signal from the speed sensor 20 and the time from a single moment prior to the current moment.
Claim 3. Fukata further teaches wherein the image obtained by transforming the frontal viewpoint image such that the viewpoint of the three-dimensional laser scanner is moved is to a directly-below viewpoint, including moved from frontal to right-below viewpoint. Fukata [0115] teaches returning to FIG. 19, the viewpoint conversion unit 31 accepts input of captured image data of a predetermined area captured by the camera 10. The viewpoint conversion unit 31 converts the viewpoint of the inputted captured image data into bird's-eye view image data, which is a bird's-eye view state. A bird's-eye view state is a state of viewing from the viewpoint of an imaginary camera that is looking down from above, e.g., vertically downward (or slightly inclined downward).
Fukata [0047] teaches the alignment unit 32 aligns the bird's-eye view images PB.sub.t and PB.sub.t-1, such as those described above, in terms of data. When this is carried out, the alignment unit 32 offsets the bird's-eye view image PB.sub.t-1 at a single moment prior, and matches the position with the bird's-eye view image PB.sub.t at the current moment. The left-side image and the center image in part (b) of FIG. 4 illustrate the offset state by a movement distance d'. The offset amount d' is the amount of movement in the bird's-eye view image data that corresponds to the actual movement distance d of the host vehicle V1 illustrated in part (a) of FIG. 4, and is decided based on a signal from the speed sensor 20 and the time from a single moment prior to the current moment
Claims 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2005-300259 A to Nagata et al., hereinafter, “Nagata” in view of US 2015/0009292 A1 to Fukata et al., hereinafter, “Fukata” and in further view of WO 2016/002776 A1 to Imaki et al., hereinafter, “Imaki”.
Claim 4. The monitoring device according to claim 1, the process further comprising: putting adjacent pixels together into one aggregate among pixels included in the changed regions shown in the image created by the process, and assigning labels on an aggregate-by-aggregate basis; and assigning labels for each physical object to respective pixels included in the changed regions shown in the frontal viewpoint image, using the labels assigned by the process, wherein the process identifies the plurality of physical objects present in the monitoring region, on a basis of the labels assigned by the process. Imaki Fig 10
Imaki [0044] teaches next, the extraction of a change region based on the difference peak point will be described with reference to FIG. 10. FIG. 10 is a diagram showing the extraction of a change area of the monitoring device according to the third embodiment. FIGS. 10A and 10B are explanatory diagrams showing the creation of the integrated area by the distance difference connection processing part. FIG. 10 (A) is a diagram showing the object 201 in the background 200, and FIG. 10B shows only the background 200.. FIG. 10 (c) shows a change area extracted by the second change area extraction part. 
Imaki [0045] A distance difference connection processing part 75 connects distance information indicating the difference peak points of all the pixels calculated by the distance difference calculation part 74 to create an integrated area. For example, when a difference peak point is calculated for each pixel of 80 × 60 pixels, a distance difference connection processing unit 75 arranges and connects distance information indicated by the difference peak point to a mass of 80 × 60 pixels created virtually, and creates an integrated region ​As shown in FIGS. 10A and 10B, a pixel in which a difference peak point exists, for example, is colored in gray as shown in FIGS. 10A and 10B, and pixels having no difference peak point are visually arranged such as coloring white.. In FIG. 10 (a), the position where the object 201 exists and the pixel position of the integrated area 203 coincide with each other. The coloring of the pixel is not limited to gray, but can be changed appropriately. 
Imaki [0046] However, since there is an error in the difference peak point calculation processing by the distance difference calculation part 74, even at a position where the object 201 is not present, a pixel colored in gray is generated, or a pixel colored in gray is not generated at a position to be present.. Then, in the second change area extraction part 42, filter processing is executed to the integrated area created by the distance difference connection processing part 75, and only the change area corresponding to the object 201 is extracted by deleting the change area due to noise. ​Specifically, the position of the difference peak point calculated by the distance difference calculation unit (74) and the position of the range (3) are referred to, and it is determined whether or not there is a difference peak point similar to at least three pixels among the surrounding eight pixels centered on one pixel (x, y).. It is determined whether or not a similar difference peak point exists within a range 3 sigma around a differential peak point of a certain pixel (x, y). This processing is performed for all pixels 
Imaki [0047] When there is a difference peak similar to at least three pixels around the pixels (x, y), the pixels (x, y) are determined to be a change region of the object (201) to be extracted. On the other hand, when there is no difference peak similar to at least three pixels around the pixels (x, y), it is determined that the pixel (x, y) is a change region due to noise, and the information of the difference peak of the pixels (x, y) is deleted. ​After the above-mentioned filter processing is performed for all the pixels, the region determined as the change region of the object 201 is re-arranged at the mass of 80 × 60 pixels which are virtually created again to determine the final change region. FIG. 10 (c) shows a change region 204 after filter processing by the second change region extraction unit 42 
Imaki [0048] On the basis of whether or not the condition of the change region extracted by the second change region extraction unit (42) satisfies a predetermined condition, a recognition processing unit (50) determines that the change region is a notification object. The notification processing unit (60) performs notification processing on the basis of the recognition result of the recognition processing unit (50). Here, the notification process is a process of transmitting a specific signal to an upper PC or the like, or processing such as sounding a buzzer of the device. 
Hence the prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference. Thus, it would have been obvious to one of ordinary skill in the art to modify the three-dimensional laser scanner measuring the monitoring region by Nagata and Fukata with Imaki’s teaching of creating an image obtained by transforming a frontal viewpoint image such that a viewpoint of the three-dimensional laser scanner is moved. One would have been motivated to perform this combination due to the fact that it allows one to accurately recognize objects in a change region [Imaki, Abstract]. In combination, Nagata is not altered in that Nagata continues to monitor regions with the three-dimensional laser scanner while Fukata's teachings perform the same as they do separately of creating an image obtained by transforming a frontal viewpoint image. Imaki's teachings perform the same as they do separately of identifying the plurality of physical objects present in the monitoring region, on a basis of the labels assigned by the process
Therefore one of ordinary skill in the art, such as an individual working in the field of monitoring objects in image data could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately. It is for at least the aforementioned reasons that the Examiner has reached a conclusion of obviousness with respect to claim 4.
Claim 5. Imaki further teaches the process further comprising putting adjacent pixels together into one aggregate among the pixels included in the changed regions shown in the frontal viewpoint image, and assigning labels on an aggregate-by-aggregate basis, wherein the process reassigns, using the labels assigned by the process, the labels previously assigned, by the process, to the respective pixels included in the changed regions shown in the frontal viewpoint image, such that different labels are assigned to the different physical objects, and the process identifies the plurality of physical objects present in the monitoring region, on a basis of the labels reassigned by the process. Imaki Fig 10, [0044-0048]
Claim 6. Fukata and Imaki further teaches wherein the process creates the image by performing a coordinate transformation between the distance data and coordinate values on a Y-axis on coordinates of the changed regions shown in the frontal viewpoint image with reference to an X-axis. Fukata [0115] teaches returning to FIG. 19, the viewpoint conversion unit 31 accepts input of captured image data of a predetermined area captured by the camera 10. The viewpoint conversion unit 31 converts the viewpoint of the inputted captured image data into bird's-eye view image data, which is a bird's-eye view state. A bird's-eye view state is a state of viewing from the viewpoint of an imaginary camera that is looking down from above, e.g., vertically downward (or slightly inclined downward).
Fukata [0047] teaches the alignment unit 32 aligns the bird's-eye view images PB.sub.t and PB.sub.t-1, such as those described above, in terms of data. When this is carried out, the alignment unit 32 offsets the bird's-eye view image PB.sub.t-1 at a single moment prior, and matches the position with the bird's-eye view image PB.sub.t at the current moment. The left-side image and the center image in part (b) of FIG. 4 illustrate the offset state by a movement distance d'. The offset amount d' is the amount of movement in the bird's-eye view image data that corresponds to the actual movement distance d of the host vehicle V1 illustrated in part (a) of FIG. 4, and is decided based on a signal from the speed sensor 20 and the time from a single moment prior to the current moment
Imaki [claim 1] teaches a current data calculation unit that acquires distance information from a measurement result of a three-dimensional laser scanner that has measured a monitoring area to the monitoring area, and a comparison data calculation unit for acquiring distance information from the measurement result to the monitoring area and converting it into comparison distance data,  and a first change region extraction unit for calculating a difference value between the current distance data acquired by the current data calculation unit and the comparison distance data converted by the comparison data calculation unit, and extracting, as a change region, a region where the difference value is equal to or greater than a threshold value.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DELOMIA L GILLIARD whose telephone number is (571)272-1681.  The examiner can normally be reached on 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on 571 272-8243.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DELOMIA L GILLIARD/Primary Examiner, Art Unit 2661